Citation Nr: 1611989	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher monthly payment of Department of Veterans Affairs (VA) educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) for an apprenticeship training program at the Federal Aviation Administration (FAA) that began before separation from active duty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service from December 1991 to June 2010 with additional periods of prior active service.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.

In July 2014, the Board remanded the appeal for service personnel records and clarification of the Veteran's active and inactive service dates, all current and pertinent authority used for adjudicating apprenticeship cases, and subsequent readjudication of the appeal.  The record shows that the Veteran's service personnel records have been associated with the record, and the active service dates have been sufficiently clarified.  The RO also explained that 38 C.F.R. § 21.7136 was the regulatory authority pertinent to the monthly payment of Montgomery GI Bill (MGIB) benefits for the Veteran's apprenticeship program, and explained that the regulation sets forth the basic step percentage and duration of each step.  The RO noted that the regulation was not updated with each yearly increase for MGIB monthly rates, and explained that the monthly rate for such programs for the first six months was 75 percent, the monthly rate for the second six months was 
55 percent, and the monthly rate for the third six months was 35 percent.  In consideration thereof, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran enrolled in an apprenticeship training program at the FAA in April 2010, and completed two months and eighteen days of the FAA training program before service separation.

2.  The Veteran was not eligible to receive Chapter 30 VA education benefits while on active duty.

3.  The regulatory criteria governing the monthly payment rates for Chapter 30 VA education benefits for apprenticeship programs is ambiguous on the question of whether payment at the 75 percent rate for the first six months of apprenticeship training, with a monthly rate decrease to the 55 percent rate after the first six months and another monthly rate decrease to the 35 percent rate after the second six months, is based on the date that the apprenticeship training actually commenced or the date that the Veteran became eligible for VA education benefits.


CONCLUSION OF LAW

Resolving interpretive doubt in the Veteran's favor, the criteria for a higher monthly payment of Chapter 30 VA educational assistance for apprenticeship training at the FAA, with monthly payments at the 75 percent rate for the six month period from July 1, 2010 to January 1, 2011, the 55 percent rate for the six month period from January 1, 2011 to July 1, 2011, and the 35 percent rate for the remainder of the FAA training program, are met.  38 U.S.C.A. §§ 3015, 3032 (West 2014); 38 C.F.R. § 21.7136 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Monthly Payment for Educational Assistance Analysis

In an October 2010 decision, the RO determined that the Veteran was eligible for Chapter 30 education benefits under the MGIB for Airway Transportation System Specialist training that the FAA, and was entitled to 36 months of benefits to be used before July 1, 2020.  The RO explained that VA education benefits were paid in three steps with the monthly rate decreasing to the next lower step until the third step was reached, and noted that the Veteran's monthly rate included an additional amount because he contributed an extra $600 for the MGIB.  The RO wrote that VA was unable to pay benefits before July 1, 2010 (i.e., the day after service separation) because VA regulations did not allow for payment for apprenticeship programs while on active duty.  The RO noted that the Veteran would only receive three months and twelve days of education assistance at the 75 percent rate because the FAA training program began in April 2010, which was two months and eighteen days prior to separation from active duty service.  

In the October 2010 Notice of Disagreement, the Veteran contended that he was entitled to payment for a full six months at the 75 percent rate beginning the date on which he became entitled to the benefits (i.e., the day after service separation) prior to advancing to the second and third levels of educational assistance payments.  He asserted that he was entitled to payment at the 75 percent rate for the period from July 1, 2010 (i.e., the day after service separation) to January 1, 2011, payment at the next lower rate for the next six months, and payment at the next lower rate for the remainder of the FAA training.  

Under 38 C.F.R. § 21.7136(b)(2), which is applicable based on qualifying service, basic educational assistance is payable to a veteran for pursuit of apprenticeship or other on-job training in three steps - i.e., at a certain monthly rate (i.e., the 75 percent rate) for the first six months of training, a lower monthly rate (i.e., the 55 percent rate) for the second six months of training, and a lower monthly rate (i.e., 35 percent rate) for the remaining pursuit of training.  

The Board notes that 38 C.F.R. § 21.7136(b)(2) is unclear on the question of whether monthly payment at the 75 percent rate for the "first six months of training" is effective from the date a veteran becomes entitled to the benefits (i.e., the day after service separation) or is based on the date that the training actually began (which in this case was during service in April 2010).  Applying a pro-veteran interpretation of the ambiguous language in the pertinent Chapter 30 regulation, analogous to the principle of resolving interpretive doubt in a law or regulation in a veteran's favor, the Board finds that the Veteran is entitled to monthly payment at the 75 percent rate for the six month period from July 1, 2010 to January 1, 2011, monthly payment at the 55 percent rate for the next six months of training from January 1, 2011 to July 1, 2011, and monthly payment at the 35 percent rate for the remainder of the FAA training program that reportedly was to have ended in April 2012.  See Osman v. Peake, 22 Vet. App. 252, 256 (2008), citing Brown v. Gardner, 513 U.S. 115, 118 (1994); see also Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (the canons of statutory construction apply to regulations as well as statutes).


ORDER

A higher monthly payment for Chapter 30 educational assistance for apprenticeship training at the FAA at the 75 percent rate for the six month period from July 1, 2010 to January 1, 2011, the 55 percent rate for the six month period from January 1, 2011 to July 1, 2011, and the 35 percent rate for the remainder of the FAA training program, is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


